   THE HANSON LAW FIRM
 1 John W. Hanson, SBN: 214771
   Elisa M. Swanson, SBN: 215361
 2 7752 Fay Avenue, Ste. F
   La Jolla, CA 92037
 3 Phone: (858) 451-0291 / Fax: (858) 451-0281
   john@thesandiegolemonlawyer.com
 4
   Alan M. Mansfield, SBN: 125998
 5 CONSUMER LAW GROUP OF CALIFORNIA
   16870 West Bernardo Dr., Ste. 400
 6 San Diego, CA, 92127
   Phone: (619) 308-5034 / Fax: (888) 341-5048
 7 alan@clgca.com

 8 Attorneys for Plaintiffs

 9
                               UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN JOSE DIVISION
12
   STEPHEN TREMPER and HEATHER                     Case No. 4:20-cv-00828-HSG
13 TREMPER, on behalf of themselves and all
                                                   ORDER DENYING PLAINTIFFS’
14 others similarly situated and the general       MOTION FOR ADMINISTRATIVE
   public,                                         RELIEF
15
         Plaintiffs,
16                                                 Hearing Date: April 16, 2020
   v.                                              Time:         2:00 p.m.
17                                                 Judge:        Hon. Haywood S. Gilliam, Jr.
                                                   Place:        Courtroom 2
18 FCA US LLC, a Delaware limited liability                      4th Floor
   company; and DOES 1 through 20, inclusive
19
        Defendants.
20

21

22         Based on the Administrative Motion filed by Plaintiffs, and good cause appearing therefor,

23   IT IS ORDERED that:

24         The briefing deadlines and hearing date for Defendant FCA LLC.’s Motion to Dismiss

25 (Dkt. No. 22) are hereby vacated. The Court will reset those dates depending on the outcome of

26 Plaintiffs’ Motion to remand this action to the Monterey County Superior Court (Dkt. No. 21),

27 which is set for hearing on April 16, 2020.

28         [OR ALTERNATIVELY]
                                   -1-
     ORDER RE PLAINTIFFS’ MOTION FOR ADMIN RELIEF
                                                Case No. 4:20-cv-00828-HSG
 1          The briefing schedule and hearing date for Defendant FCA LLC’s Motion to Dismiss (Dkt.

 2 No. 22) are hereby continued. The hearing date on this motion is continued to _______________,

 3 2020. Any Opposition and Reply papers to be submitted in connection with such motion are to be
                                                                             ISTRIC
 4 filed 21 and 14 days, respectively, prior to that hearing date.      TES D      TC
                                                                      TA




                                                                                                          O
                                                                 S
 5




                                                                                                           U
                                                               ED
     Dated: 3/12/2020




                                                                                                            RT
                                                           UNIT
 6
                                                                          D N
                                                  Hon. Haywood S. Gilliam,EJr.  IED
                                                  United States District Court Judge




                                                                                                                     R NIA
 7

                                                                                                                r.
                                                                                                     illiam J
 8




                                                            NO
                                                                                            d S. G
                                                                                 H a y wo o




                                                                                                                     FO
 9                                                                    J u d ge




                                                             RT




                                                                                                                LI
                                                                     ER




                                                                H




                                                                                                           A
10
                                                                          N                                 C
                                                                              D IS T IC T              OF
11                                                                                  R
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   -2-
     ORDER RE PLAINTIFFS’ MOTION FOR ADMIN RELIEF
                                                Case No. 4:20-cv-00828-HSG
